Deen, Chief Judge.
This forgery conviction is appealed on the general grounds only on the contention that the defendant’s confession was uncorroborated. Code § 38-420. Culpepper entered the main office of the Fulton National Bank and presented a check made out to Robert Culpepper and signed “George R. Van Dien.” The officer receiving the check knew Van Dien’s account and his signature, and was aware that the purported maker suffered from palsy and had an extremely shaky signature. She alerted bank officials who questioned the defendant. The latter eventually admitted that he had “found” a group of checks with Van Dien’s name printed on them, that he did not know Van Dien, and that he had filled out the check in question. “Proof of the corpus delicti, accompanied by a free and voluntary confession, is sufficient evidence to support a conviction. McVeigh v. State, 205 Ga. 326, 335 (53 SE2d 462).” Gray v. State, 135 Ga. App. 253 (2) (217 SE2d 482) (1975). This confession is supported by direct evidence that the signature was not that of the purported maker, and by circumstantial evidence, including the defendant’s possession of a group of blank checks with the purported maker’s name printed thereon, which possession was unaccounted for except that they had been found by the defendant.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.